In an action by plaintiff for an absolute divorce there was a counterclaim by the defendant of recriminatory *890charges. The trial justice found that on certain occasions both of the parties had been guilty of adultery, and, therefore, denied relief to both. Only the defendant and corespondent appeal. The findings are supported by the evidence; and there is no occasion for this court to interfere with the action of the trial justice who saw and heard the witnesses. (Boyd v. Boyd, 252 N. Y. 422. See, also, Smith v. Smith, 273 id. 380, 383; York Mortgage Corp. v. Clotar Const. Corp., 254 id. 128, 134; Costa v. Benger, Id. 510; Forster v. Manufacturers Trust Co., 267 id. 371, 374.) Judgment, in so far as an appeal is taken therefrom, unanimously affirmed, with costs against the defendant-appellant. Present — ■ Hagarty, Cars-well, Davis, Johnston and Adel, JJ.